Citation Nr: 1120931	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA benefits funds.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran had active service from November 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which found that the Veteran is not competent to handle disbursement of VA funds.  

The Veteran testified at a Board hearing at VA Central Office in Washington D.C., before the undersigned Veteran's Law Judge in April 2011.  A transcript of that hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

Further, the Veteran's April 2011 testimony raises the propriety of VA payment of service-connected disability benefits.  Specifically, the Veteran testified that he should have received $293,000 dollars, but he received only $62,000 dollars.  This issue is not currently developed or certified for appellate review.  Accordingly, it is REFERRED to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.








REMAND

The Veteran contests VA's finding that he is incompetent for the purpose of direct receipt of his VA compensation benefits. 

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  

VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  

VA's duty to assist a claimant includes providing a current medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

A June 2007 VA examination report indicates that the examiner concluded that the Veteran is noncompliant with his psychotropic medications and highly symptomatic; he cannot manage his VA funds.  

A December 2008 VA examination report indicates that the examiner concluded that the Veteran continues to be noncompliant with his mental health treatment; without use of his psychotropic medications and sustained psychiatric treatment and monitoring he is not competent to independently manage VA benefits.  

The most recent VA examination addressing the Veteran's competency is now over 2 years old and is premised on the Veteran being noncompliant in his treatment of his psychiatric disability.  Given that the Veteran's medication and treatment compliance may have changed, a new VA examination assessing the Veteran's current competency should be provided.  See 38 C.F.R. § 3.159(c)(4); 38 C.F.R. § 3.353(c).  

The appellant is hereby notified that it is her responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination for the purpose of determining his competency to handle disbursement of VA benefits funds.  The examiner is to provide an opinion as to whether the Veteran currently lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  

The claim file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to comment on whether the Veteran is currently compliant in his use of prescribed psychotropic medications and attends treatment, and, if not, what bearing this has on his competency or lack thereof.  A rationale for all medical opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, any additional development needed should be accomplished and the claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations, not previously provided, and allow an appropriate period of time for response.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



